Citation Nr: 0735377	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-19 706	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for tinnitus, 
currently evaluated as 10 percent disabling from December 9, 
2002.

2.  Entitlement to an initial compensable rating for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board notes that during the pendency of 
this appeal, the veteran moved, and as a result, his file was 
transferred to the Baltimore, Maryland regional office.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.  At his hearing, the veteran submitted 
new evidence in the form of a recent privately procured 
audiological evaluation.  He waived consideration of this 
newly submitted evidence by the agency of original 
jurisdiction (AOJ).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award does 
not raise the question of entitlement to an increased rating, 
but instead is an appeal of an original rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issues on appeal, as set forth on 
the title page, as claims for higher evaluations of original 
awards.  Consideration must be given as to whether the 
veteran deserves a higher or lower rating at any point during 
the pendency of the claim (so-called "staged ratings").  
Id.

This case has been advanced on the docket in accordance with 
38 C.F.R. § 20.900(c).

The veteran's claim for a compensable evaluation for his 
service connected hearing loss is addressed in the REMAND 
following the decision below.


FINDING OF FACT

The veteran experiences recurrent bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis upon which to award a higher 
schedular rating for tinnitus or separate schedular 
evaluations for tinnitus in each ear.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 3.321, 4.1, 4.7, 4.87, Diagnostic 
Code 6260 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003, May 2003, July 2003, February 2006, and February 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issues 
and the text of the relevant portions of the VA regulations.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist,  the RO obtained extracts of 
military hospital reports from the surgeon general's office, 
the veteran's private medical records, and secured 
examinations in furtherance of his claim.  The Board notes 
that a July 2003 report from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records (SMRs) were among those thought to have been 
destroyed in a 1973 fire at NPRC.  When records in government 
custody are lost or destroyed, VA has a heightened duty to 
consider the benefit of doubt doctrine, to assist the 
claimant in developing the claim, and to explain its 
decision.  See Russo v. Brown, 9 Vet.App. 46, 51 (1996).  In 
this case, the veteran has been afforded the benefit of the 
doubt and has been granted service connection for his 
tinnitus.  VA has no duty to inform or assist that was unmet.

The veteran seeks an initial evaluation in excess of 10 
percent for his service-connected tinnitus.  He contends that 
a higher evaluation for tinnitus is warranted because he does 
not feel VA is compensating him adequately for the symptoms 
that he experiences.  Specifically, at his November 2006 VA 
examination, the veteran reported that he experiences ringing 
in his ears a few times a week, for an hour or two at the 
most, and he noted that he had experienced this as long as he 
could remember.  The veteran also submitted a statement in 
February 2007 noting that he experienced tinnitus in both 
ears "24/7."  
 
The applicable Diagnostic Code provides that a maximum 10 
percent evaluation is assignable for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  It also provides 
that only a single evaluation may be assigned for recurrent 
tinnitus whether the sound is perceived in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2). 

This is not a case where the Board has discretion to award a 
higher rating for the veteran's tinnitus.  It makes no 
difference in rating the claim whether tinnitus is 
experienced in one ear, both ears, or in the head; whether 
the ringing is loud or soft; or whether it has been 
experienced for one year or many.  In this regard, the Board 
notes that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 
451 F.3d 1344 (Fed.Cir. 2006).  

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating of 10 percent.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher schedular rating for 
tinnitus or separate schedular evaluations for tinnitus in 
each ear, the veteran's claim of entitlement to a higher 
schedular evaluation for tinnitus must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim based on a lack of legal merit).

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  Fenderson, supra.  It is the Board's conclusion,  
however, that a "staged rating" is not warranted because the 
maximum assignable rating has been awarded effective from the 
original effective date of the award.

As noted above, the 10 percent rating represents the highest 
schedular rating for recurrent tinnitus.  An award of such a 
rating suggests that consideration should also be given to a 
possible extraschedular rating; however, the Board finds that 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321(b).  The current evidence of record does 
not demonstrate that the veteran's tinnitus has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  Id.  It is undisputed that the veteran's 
tinnitus has an adverse impact on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

ORDER

Entitlement to a higher initial rating for tinnitus, 
currently evaluated as 10 percent disabling from December 9, 
2002, is denied.


REMAND

The veteran is service-connected for bilateral sensorineural 
hearing loss, evaluated as noncompensably disabling from 
December 9, 2002.  The veteran contends that his hearing loss 
is more severe than contemplated by a noncompensable rating 
and, as such, a higher initial rating is warranted.  At the 
veteran's October 2007 hearing, he submitted the report of an 
audiologic evaluation dated in October 2007.  However, the 
examination report does not indicate that speech 
discrimination was evaluated using the Maryland CNC test on 
which the VA rating schedule is based.  Therefore, the 
October 2007 audiological examination does not meet the 
requirements for an audiological examination for VA purposes.  
38 C.F.R. § 4.85.  As such, a remand is necessary in order to 
schedule the veteran for a VA audiologic examination that 
utilizes the Maryland CNC test to evaluate speech 
discrimination.

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following action:

1.  The veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss.  The 
examiner is requested to identify 
auditory thresholds, in decibels, at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).
  
The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


                    
______________________________________________
VAN N. STEWART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


